DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 7 and 15 each appear to be positively reciting the opening (in body tissue) of a patient. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peavey et al. (2003/0225421).  
Regarding claim 1, Peavey et al. disclose a clip (see at least figures 9-12) for reducing a dimension of an opening (a PFO) in tissue, comprising: a continuous member (50) having a plurality of legs and a plurality of preformed bends connecting adjacent legs (Examiner notes here it appears based on at least figure 9 that the Peavey et al. clip has 14 total legs with bends connecting each adjacent leg), wherein the plurality of legs form: a first group having two protrusions (the legs to the left in figures 9 and 11); a second group having two protrusions (the legs in the middle in figures 9 and 11); and a third group having two protrusions (the legs to the right in figures 9 and 11), wherein each protrusion of each group includes two legs of the continuous member and a corresponding preformed bend connecting the two legs (see figure 9), and each protrusion of each group extends from a region adjacent a first end of the clip to a region adjacent a second end of the clip (see figures 9 and 10).
Regarding claim 2, the clip is configured to secure a first tissue portion (16; see figure 11) to a second tissue portion (14), with the first group configured to be positioned adjacent the first tissue portion (see figures 11 and 12) opposite the second tissue portion, the second group configured to be positioned between the first and second tissue portions (see figures 11 and 12), and the third group configured to be positioned adjacent the second tissue portion opposite the first tissue portion (see figures 11 and 12).
Regarding claim 3, the clip includes a shape memory material (see at least paragraphs [0078] and [0087]).
Regarding claim 4, relative to an axis through a center of the clip, the preformed bends corresponding to the first group are positioned radially outward from the preformed bends corresponding to the third group, and the preformed bends corresponding to the third group are positioned radially outward from the preformed bends corresponding to the second group (see figures 9 and 11).
Regarding claim 5, the clip is configured to transform from a compressed configuration (in the catheter as outlined at least in paragraph [0053]) to an expanded configuration (once released from the catheter).  Examiner notes this is a functional limitation only and the clip of Peavey et al. is capable of being manipulated as claimed.
Regarding claim 6, the clip is configured to be placed in and deployed from a tube (the catheter as outlined at least in paragraph [0053]) such that the first and third groups deploy prior to the second group. Examiner notes this is a functional limitation only and the clip of Peavey et al. is capable of being manipulated as claimed.
Regarding claim 7, the opening is capable of being in a staple line of a patient. Examiner notes this is an intended use limitation only and the clip of Peavey et al. is capable of being used as claimed.
Regarding claim 8, Peavey et al. disclose a clip (see at least figures 9-12) for reducing a dimension of an opening (a PFO) in tissue, comprising: a continuous member (50) forming: a first portion (the legs to the left in figures 9 and 11) configured to be implanted adjacent a first side of a first tissue portion (16); a second portion (the legs in the middle in figures 9 and 11) configured to be implanted adjacent a second side of the first tissue portion and adjacent a second side of a second tissue portion (14); and a third portion (the legs to the right in figures 9 and 11) configured to be implanted adjacent a first side of the second tissue portion (14), -4-Attorney Docket No.: 06530-0765-02000 wherein the first portion is connected to the second portion by a first preformed bend and a second preformed bend (see figure 9), wherein the first and second preformed bends are adjacent a first end of the clip (see figures 9 and 10), and the third portion is connected to the second portion by a third preformed bend and a fourth preformed bend (see figure 9), wherein the third and fourth preformed bends are adjacent the first end of the clip (see figures 9 and 10).
Regarding claim 9, the first portion includes two protrusions, the second portion includes two protrusions, and the third portion includes two protrusions, wherein each protrusion of each portion includes two legs of the member and a corresponding preformed bend connecting the two legs (see at least figure 9; Examiner notes here it appears based on at least figure 9 that the Peavey et al. clip has 14 total legs with bends connecting each adjacent leg).
Regarding claim 10, the corresponding preformed bend of each protrusion is adjacent a second end of the clip (see at least figures 9 and 10).
Regarding claim 11, the clip includes twelve preformed bends and twelve legs, with each leg extending between two preformed bends (Examiner notes here it appears based on at least figure 9 that the Peavey et al. clip has 14 total legs with bends connecting each adjacent leg).
Regarding claim 12, the first and second preformed bends are configured to extend over an edge of the first tissue portion, and the third and fourth preformed bends are configured to extend over an edge of the second tissue portion (see at least figures 11 and 12).
Regarding claim 13, the clip includes a shape memory material (see at least paragraphs [0078] and [0087]).
Regarding claim 14, the clip is configured to be placed in and deployed from a tube (the catheter as outlined at least in paragraph [0053]) such that the first and third groups deploy prior to the second group. Examiner notes this is a functional limitation only and the clip of Peavey et al. is capable of being manipulated as claimed.
Regarding claim 15, the opening is capable of being in a staple line of a patient. Examiner notes this is an intended use limitation only and the clip of Peavey et al. is capable of being used as claimed.
Regarding claim 21, Peavey et al. disclose a clip (50; see at least figures 9-12) for reducing a dimension of an opening (a PFO) in tissue, comprising: a first portion (the legs to the left in figures 9 and 11) including: a first leg extending from a first end of the first leg to a second end of the first leg; and a second leg extending from a first end of the second leg to a second end of the second leg; wherein the second end of the first leg and the second end of the second leg are joined by a first preformed bend (see figure 9); a second portion (the legs in the middle in figures 9 and 11) including: a third leg extending from a first end of the third leg to a second end of the third leg; and a fourth leg extending from a first end of the fourth leg to a second end of the fourth leg; wherein the second end of the third leg and the second end of the fourth leg are joined by a second preformed bend (see figure 9); and -6-Attorney Docket No.: 06530-0765-02000a third portion (the legs to the left in figures 9 and 11) including: a fifth leg extending from a first end of the fifth leg to a second end of the fifth leg; and a sixth leg extending from a first end of the sixth leg to a second end of the sixth leg; wherein the second end of the fifth leg and the second end of the sixth leg are joined by a third preformed bend; wherein the first end of the first leg and the first end of the fifth leg are joined by a fourth preformed bend, and wherein the first end of the third leg and the first end of the sixth leg are joined by a fifth preformed bend (see figure 9).
Regarding claim 22, (Examiner notes here it appears based on at least figure 9 that the Peavey et al. clip has 14 total legs with bends connecting each adjacent leg.  Figure 9 shows each of the legs and preformed bends listed in this claim.) the first portion further includes: a seventh leg extending from a first end of the seventh leg to a second end of the seventh leg; and an eighth leg extending from a first end of the eighth leg to a second end of the eighth leg; wherein the second end of the seventh leg and the second end of the eighth leg are joined by a sixth preformed bend, and wherein the first end of the second leg and the first end of the eighth leg are joined by a seventh preformed bend; the second portion further includes: a ninth leg extending from a first end of the ninth leg to a second end of the ninth leg; and -7-Attorney Docket No.: 06530-0765-02000a tenth leg extending from a first end of the tenth leg to a second end of the tenth leg; wherein the second end of the ninth leg and the second end of the tenth leg are joined by an eighth preformed bend, and wherein the first end of the tenth leg and the first end of the fourth leg are joined by a ninth preformed bend; the third portion further includes: an eleventh leg extending from a first end of the eleventh leg to a second end of the eleventh leg; and a twelfth leg extending from a first end of the twelfth leg to a second end of the twelfth leg; wherein the second end of the eleventh leg and the second end of the twelfth leg are joined by a tenth preformed bend; wherein the first end of the seventh leg and the first end of the eleventh leg are joined by an eleventh preformed bend, and wherein the first end of the ninth leg and the first end of the twelfth leg are joined by a twelfth preformed bend.
Regarding claim 23, the first portion, second portion, and third portion are formed of a single, continuous member (see figure 9), and the clip consists essentially of the first portion, the second portion, and the third portion.
Regarding claim 24, the first portion is configured to contact a first tissue portion (16; see figure 11), and the second portion is configured to contact a second tissue portion (14; see figure 11).
Regarding claim 25, the first portion, the second portion, and the third portion have shape memory properties (see at least paragraphs [0078] and [0087]) such that the first tissue portion and the second tissue portion are drawn together by the first portion and the second portion (as in figure 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for an assortment of references showing the state of the art of clips having a continuous member defining a plurality of legs and preformed bends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771